DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 3, 5, 6, 7, 8 and 9 are objected to because of the following informalities:  
Claim 1, line 2 should read the plural “at least two ceramic pods.”
Claim 1, line 3 should read the plural “at least two receiving tanks.”
Claim 1, line 4 should read the plural “at least two heating elements.”
Claim 1, line 6, should read the plural “at least one ceramic pod of the at least two ceramic pods.”
In claims 2, 3, 5, 6, 7, 8 and 9, the phrase “the said” should read either “said” or “the.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In particular, in claim 1 the recitation of “a secondary chamber” is unclear because a first chamber has not been recited.  For purposes of this Office Action, “a secondary chamber” is being interpreted as “a chamber.” 
Claim 1 also recites the limitations "the vapors" and “the chemical agents” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations “the activation” and “the said sliding switch” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitations “the flow” and “the air” in lines 1 and 3. There is insufficient antecedent basis for these limitations in the claim.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (CA3057948) in view of Fu (US20190373679).
Regarding claims 1-2 and 4, Spencer teaches a dual pod vaping device including a mouthpiece end 35 represented as a chamber or box (Figs. 1 and 3; pl6, lines 13-14); at least two pods 30 and 30’ (Fig. 5A and p.10, lines 15 and 26);  and at least two receiving tanks 160 and 160’ (Fig. 1 and p.10, line34-p.11, line 2), wherein a first cartridge 30 includes a first receiving tank 160 and a second cartridge 30’ includes a second receiving tank 160’ (Figs. 1 and 3 and p.10, line 33- p.11, line 2); at least two heating elements 155, 155’ (p.14, line 15); a pressure sensor (p. 14, lines 13-16); and a trigger system for activating the at least one ceramic pod (p.14, lines 14-23). Spencer teaches that mouthpiece end 35 is represented as a chamber or box and configured to receive the vapors of the chemical agents from at least one or both of the ceramic pods (Figs. 1 and 3 and p.6, lines 13-21).  Spencer does not teach that the pods are formed of ceramic.  
Fu is directed to a vaporizer device and teaches that a pod or cartridge may be formed of ceramic ([0298]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to form the pods of ceramic so that the pods can withstand high temperatures.
With respect to claims 5-9, Spencer teaches pressure sensor and includes a press button for triggering the activation of the heating element 155 and ceramic pod individually (p.14, lines 12-15).  Spencer also teaches a press button for triggering the activation of the heating element 155 (p.14, lines 12-15).  Control signals and power can be transferred between the first and second aerosol delivery devices; thus, the sensor or switch can be configured to activate the heating element for the both ceramic pods simultaneously (p.16, lines 7-10). 
Spencer does not teach a press button.  However, absent any disclosure of criticality or unexpected result provided by the sliding switch, it is considered to be functionally equivalent to the press button of Spences since it arrives at the same result in a manner involving predictable results to one of ordinary skill in the art. Because these two elements were art-recognized equivalents at the time of the invention and it is immaterial whether a sliding switch or a press button is used, one of ordinary skill would have found it obvious to use a sliding switch in the vaping device of Spencer.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer (CA3057948) in view of Fu (US20190373679) as applied to claim 1, and further in view of Batista (US20180310623).
Modified Spencer teaches a dual pod vaping device according to claim 1 as discussed above, but does not specifically teach that the secondary chamber is configured to receive the vapors of the chemical agents from both the ceramic pods simultaneously where mixing takes place before the vapors are received by the user.  
Batista discloses a mouthpiece for an aerosol-generating article, wherein the mouthpiece 71 includes a mixing chamber 703.  It would have been obvious to one of ordinary skill in the art to include an additional mouthpiece as taught in Batista in modified Spencer in order to premix the vapors from the ceramic pods prior to being received by the user in order to provide a blended vapor to the user [0065]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY KARNEY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA MARY KARNEY TAPSCOTT/Examiner, Art Unit 1747                                                                                                                                                                                           

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747